Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s response after FINAL filed on 10/15/2021, in which claims 2 is are cancelled and claims 1 and 3 are amended to change the scope and breadth of the claims.  No claims are newly added.
Claims 1, 3, 6 and 8-11 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/JP2017/028112, filed on 8/2/2017.  The instant application claims foreign priority to JP 2016-154015 filed on 8/4/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/29/2019. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 2 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 10/15/2021, with respect to the rejection of claims 1, 2, 6 and 8-11 under 35 U.S.C. 112(b), has been fully considered and is persuasive.  Applicant has amended claim 1 to clearly define the number of saccharide units of formula (I). The rejection is hereby withdrawn.

withdrawn.
Applicant’s amendment, filed on 10/15/2021, with respect to the rejection of claims 1 and 8-11 under 35 U.S.C. 103 as being unpatentable over O’Hagan et al. (US 8,431,160; 2013), has been fully considered and is persuasive.  O’Hagan does not disclose the instantly claimed surfactant. The rejection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3, 6 and 8-11 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a composition comprising a chitosan-dextran grafted co-polymer with an anionic surfactant, having a zeta potential of 10 to 100 mV, does not reasonably provide enablement for a composition having a zeta potential of 10-100 mV encompassing the entire scope of chitosan derivatives claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a composition comprising any of the instantly claimed chitosan derivatives, in combination with a C10-C22 fatty acid surfactant, having the property of a zeta potential in the range of 10-100 mV. 	Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the nature of the chitosan derivatives.  The full scope of the claims encompasses any chitosan derivative meeting the instant structural requirements of general formula (I), in combination with any C10-C22 fatty acid surfactant.  
Amount of guidance/Existence of working examples:  
The instant specification provides zeta potential studies on a single example of chitosan-dextran grafted co-polymer (FL80-Dex) in combination with sodium oleate, 
State of the prior art:  	Al-Kassas et al. (Carb. Poly., 2016, reference of record) discloses zeta potential studies of chitosan/tripolyphosphate (TPP) nanoparticles, wherein said zeta potential ranged from 3.09 to 63.58 mV and depended upon particle size, concentration of chitosan and most significantly on the concentration of TPP. (Table 1) It is noted that the instant specification exemplifies TPP as one of the anionic surfactants. (¶0156)
Ben-Shalom (reference of record) teaches that zeta potential decreases as the ratio of lecithin:chitosan ratio increases
Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising preparation of an array of particulate products composed of representative combinations of the instant chitosan derivatives and C10-C22 fatty acid surfactants to determine if the claimed products would all have a zeta potential within the range of 10-100 mV. As is clearly shown in the prior art, zeta potential depends, in part, on the size, shape and ionic character of the particles, as well as relative concentration of particle components, with their being clear precedent 
Response to Arguments
Applicants’ arguments with respect to the enablement rejection under 35 U.S.C. § 112(a), have been fully considered but they are not persuasive. 
Applicant argues that by narrowing the scope of surfactants to be limited to C10-C22 fatty acid surfactants that the working examples show sufficient evidence supporting that the instant immunostimulators would have a zeta potential of 10-100 mV because of the instantly demonstrated correlation between the mole ratio of chitosan amino groups and surfactant carboxyl groups. Applicants’ argument is not persuasive because the nature of the surfactant, and its molar relationship to chitosan amines, are only some variables to consider when evaluating the effect on zeta potential. The instant claims encompass grafts of chitosan much broader than that represented by a dextran graft. Namely, a glucosamine or lysine graft for dextran grafted chitosan and C10-C22 fatty acid surfactants. However, whether this correlation holds for all the instantly claimed chitosan derivatives is unpredictable and not enabled by the instant specification.
The rejection is still deemed proper and is maintained.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites phospholipid surfactants, which are not within the scope of surfactants encompassed by base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623